Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    June 05, 2017

The Court of Appeals hereby passes the following order:

A17A1763 DEQUONTIST MARQUEZ LUCAS v. THE STATE

      Upon consideration of appellant’s motion to transfer appeal to the Supreme Court, the
same is hereby GRANTED.



                                           Court of Appeals of the State of Georgia
                                                   Clerk’s Office,
                                           Atlanta,____________________
                                                     06/05/2017
                                                   I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                           , Clerk.